Citation Nr: 1241431	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  96-41 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an increased rating for psoriasis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to April 1980 and from October 1982 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and several Board remands.

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Pursuant to several Board remands, the RO attempted to obtain an updated VA skin examination to ascertain the current severity of the Veteran's psoriasis.  The record reflects that the Veteran was scheduled for a VA examination in March 2007.  The Veteran did not appear for that examination, but requested that the examination be rescheduled.  Thereafter, Veteran underwent a VA skin examination in April 2009, but that the examination was not conducted during a flare-up of his psoriasis, and found no evidence of psoriasis.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).  Accordingly, in July 2010, the Board again remanded the Veteran's claim for a VA skin examination, to be conducted during a flare-up of his psoriasis.  The Veteran was scheduled for another examination in July 2010, but he called to cancel the examination, reporting that his flare-up had just ended, and that it would take several months for it to flare up again.  However, he noted that when it does flare up, it lasts for five to six months.  The Board remanded the Veteran's claim again in October 2011 for another attempt to provide the Veteran with a VA examination addressing the severity of his psoriasis during a flare-up.  An examination was scheduled for October 2011, but the Veteran called prior to the examination to request that the examination be performed at a different, more convenient, VA Medical Center.  A November 2011 notation in the Veteran's claims file reflects that the Veteran was to contact that office when he experienced a flare-up.

In an October 2012 statement, the Veteran reported that he canceled the appointment at the North Chicago VA Medical Center because it was very difficult for him to travel to that location.  He stated that he was "not made aware of the fact that I could reschedule the appointment at the V.A.M.C. in Madison Wisconsin" and noted that he would not have canceled the appointment if it had been scheduled at that location.  The Veteran also submitted private medical records showing treatment for a skin disorder in December 2011 and January 2012.  In his statement, he explained that he had a "very severe outbreak that has scarred [his] body."  Although the Veteran has been afforded several chances to undergo a VA examination addressing the current severity of his psoriasis, based on the medical evidence and the Veteran's statement, it appears that the Veteran could not attend the VA examination scheduled in North Chicago because it was inconvenient to get there, and that he cancelled the appointment for that reason.  It also seems that it was not made clear to the Veteran that he was call to schedule a VA examination at the more convenient VA Medical Center in Madison, Wisconsin during a flare-up of his psoriasis.  Finally, the private medical evidence reveals that the Veteran's skin disorder is still active.  Accordingly, the Board believes that VA should provide the Veteran with one last opportunity to appear for a VA examination.  The VA examination should be scheduled at the VA Medical Center in Madison, Wisconsin during a period of flare-up of the psoriasis.  The RO should remind the Veteran that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As noted above, in October 2012, the Board received additional evidence from the Veteran consisting of private medical records and a lay statement.  This evidence was submitted to the Board without a waiver of RO consideration.  Accordingly, the Board must return this case to the RO for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2012).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination at the VA Medical Center in Madison, Wisconsin to determine the severity of his service-connected psoriasis.  This examination must be scheduled during a period of flare-up of this condition, which is likely to occur at short notice.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the condition.  Appropriate instructions must be provided to the Veteran in this regard.  If such scheduling is not possible, the RO must state why.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must specifically state the percentage of the exposed areas affected and the percentage of the entire body affected.  The examiner must also state whether the Veteran requires systemic therapy for his psoriasis, such as corticosteroids or other immunosuppressive drugs, and if so, the duration of this therapy.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  Additionally, the RO must remind the Veteran that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all appropriate development, the RO must readjudicate the claim with consideration of the evidence received since the last supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


